Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group III in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 5 and 6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-6 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim(s) 1-4 s/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  “Yamagata” et al., , US 20030012496 A1.    
Regarding claim 1, Yamagata teaches an optical receptacle configured to be disposed between a light emitting element and an optical transmission member and configured to optically couple the light emitting element and the optical transmission member (see figs. 16-23, also all figs. 1-23), item receptacle between an emitter at the left and an emission member (i.e., optical fiber/waveguide), the optical receptacle comprising:
a first optical surface configured to allow incidence of light emitted from the light emitting element (see at least figs. 16-17 and 22, item incident surface 1705 or 2203);
a second optical surface configured to emit, toward the optical transmission member (i.e., 1708 or 2204) (clearly shown in at least figs. 17/16 and 22, item second surface behind the first surface 1705), light emitted from the light emitting element and advanced inside the optical receptacle (clearly shown in at least figs. 17, 22); 
a diffraction grating (i.e., see fig. 17) disposed on the first optical surface, on the second optical surface, or on a light path between the first optical surface and the second optical surface (clearly shown in at least figs. 17-16, 22 and see pa. 0193 or pa. 0235-0234), and 
wherein the diffraction grating is configured such that zero-order diffraction light of the light emitted from the light emitting element reaches an end portion of the optical transmission member (i.e., 1708), and that primary diffraction light of the light emitted from the light emitting element does not reach the end portion of the optical transmission member (see at least figs. 17-16,  parag. 0193; or pa. 0235-0234).  
   
Claim 2 The optical receptacle according to claim 1, wherein the diffraction grating is configured such that only the zero-order diffraction light reaches the end portion of the optical transmission member (see at least figs. 17-16,  parag. 0193).  
Claim 3 The optical receptacle according to claim 1, wherein the diffraction grating is disposed on the second optical surface (see fig. 22, or pa. 0235-0234).  
Claim 4 The optical receptacle according to claim 1, further comprising a light blocking part configured to block the primary diffraction light transmitted through the diffraction grating (see figs. 22 or 16-17 and at least or pa. 0235-0234).   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
Claims 1-4 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Yamagata” et al., , US 20030012496 A1.    
Regarding claim 1, Yamagata teaches an optical receptacle configured to be disposed between a light emitting element and an optical transmission member and configured to optically couple the light emitting element and the optical transmission member (see figs. 16-23, also all figs. 1-23), item receptacle between an emitter at the left and an emission member (i.e., optical fiber/waveguide), the optical receptacle comprising:
a first optical surface configured to allow incidence of light emitted from the light emitting element (see at least figs. 16-17 and 22, item incident surface 1705 or 2203);
a second optical surface configured to emit, toward the optical transmission member (i.e., 1708 or 2204) (clearly shown in at least figs. 17/16 and 22, item second surface behind the first surface 1705), light emitted from the light emitting element and advanced inside the optical receptacle (clearly shown in at least figs. 17, 22); 
a diffraction grating (i.e., see fig. 17) disposed on the first optical surface, on the second optical surface, or on a light path between the first optical surface and the second optical surface (clearly shown in at least figs. 17-16, 22 and see pa. 0193 or pa. 0235-0234), and 
wherein the diffraction grating is configured such that zero-order diffraction light of the light emitted from the light emitting element reaches an end portion of the optical transmission member (i.e., 1708), and that primary diffraction light of the light emitted from the light emitting element does not reach the end portion of the optical transmission member (see at least figs. 17-16,  parag. 0193; or pa. 0235-0234).  

However, Yamagata is silent regarding the above first through third surfaces as being the surfaces of receptacle.  Nonetheless, it is obvious/we-know to those of ordinary skill in the art at the time of the effective filing that integrated receptacle with structural walls having surfaces are/known as said  first through third surfaces. The motivation would have been to combine known elements/methods to achieve a predictable result.

The arguments presented in in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  

Claim 2 The optical receptacle according to claim 1, wherein the diffraction grating is configured such that only the zero-order diffraction light reaches the end portion of the optical transmission member (see at least figs. 17-16,  parag. 0193).  
Claim 3 The optical receptacle according to claim 1, wherein the diffraction grating is disposed on the second optical surface (see fig. 22, or pa. 0235-0234).  
Claim 4 The optical receptacle according to claim 1, further comprising a light blocking part configured to block the primary diffraction light transmitted through the diffraction grating (see figs. 22 or 16-17 and at least or pa. 0235-0234).   
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 6829286 B1
US 7535944 B1
US 7627018 B1
US 20030174344 A1
US 20120147471 A1
US 20080181264 A1
US 4126832 A
US 10591672 B2
US 20190212699 A1
US 20030012496 A1
US 20140010251 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2874